Exhibit 10.5 (ACQUISITION PURCHASE AGREEMENT) (China.Holdings,.Inc.) Party A: China Holdings, Inc. (USA) Party B: Tong Ren Kaiyu Minerals Co. Ltd. After Party A to Party B's 3 minerals properties/mines' survey & investigations. ALSO REVIEWED PARTY B'S LEGAL DOCUMENTS, BOTH PARTIES AND SHAREHOLDERS HAVE AGREED TO REACH AN AGREEMENT (ACQUISITION PURCHASE AGREEMENT) CORPORATION BASIS 20, 20006 - 2007 PARTY A, AFTER SIGNED/EXECUTED THIS ACQUISITION PURCHASE AGREEMENT IN 20 DAYS TO PROVIDE PARTY B WITH SOME LEGAL DOCUMENTS AND ALSO ENSURE ALL THE LEGAL DOCUMENTS ARE LEGALLY FULLY ACCURATELY (PARTY B has provide with some legal documents and will also provide to PARTY A with FINANCIAL STATEMENTS: 2006- 2007). Party A's legal documents list to Party B: delivery to Party B in 20 days/business days from October 27, 2007. 1. Corporate Certificate/License 2. CorporateRegistration Certificate 3. Corporate Tax Re 4. Corporate Financial Statement2006- 2007 5. BOARD RESOLUTION FOR THIS ACQUISITION PURCHASE AGREEMENT/DEAL 6. NASD/SEC APPROVAL DOCUMENTS : ABOUT CHHL.OB BECAME PUBLIC TRADING ON APRIL18 2005; 7. US/SEC/NASD LEGAL DOCUMENTS ABOUT OTCBB US PUBLIC TRADING COMPANIES; 8. THIS ACQUISITION TRANSACTION COMPLETION PROCESSING: HOW: PARTYA’SSHARES/CASH PAYMENTS TO PARTY B AND HOW: TRANSFER SHARES OF THE PARTY B TO PARTY A 9. LEGALLY APPROVAL THAT PARTY A’S STOCKS TO PARTY B FOR THIS ACQUISITION PURCHASE AGREEMENT ARE “ COMMONSTOCKS” : NOT AS PART OF FUNDS (CHINA CONCEPTS) COORPORATION TERMS PARTY A WILL PAY FOR A TOTAL OF PRICE TO PURCHASE 100% OF PARTY B’S COMPANY’S SHARES AND ALSO INCLUDE ALL ITS’
